—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of Sharon A. Platt (defendant) to dismiss the action under RPAPL article 15. Defendant’s submissions establish *1168that plaintiff does not have an interest in the real property. The allegations of plaintiff that he provided defendant with money for the down payment on the property and made payments on the mortgage are insufficient to support an RPAPL article 15 action. (Appeal from Order of Supreme Court, Oneida County, Grow, J. — RPAPL.) Present — Denman, P. J., Green, Hayes, Balio and Boehm, JJ.